Title: To George Washington from Lieutenant Colonel Frederick Weissenfels, 9 March 1779
From: Weissenfels, Frederick
To: Washington, George


Sir.
Rochester [Ulster County, N.Y.] March 9th 1779.
at a Request of Lt Colonel Regnier made to your Exellency at Valley Forge, to have a Board of General officers to Setle his Rank, Which Resolution your Exellency wass Pleased to Confirm—May 29th 1778; Whereby it appears that the Rank in the Line wass Setled in his favour, but the Rank of the Line in this State, against him.
I Presume from the above Circumstances and the Resolution of Congress May 28th 1778 (That Since a Lt Colonel Comanding a Regiment, is to all intents a Promotion from the Priviledges anexed to it, with the Next Promotion to a Brigadier) that I am Superceeded, by the appointment of Lt Colonel Regnier, to that Comand—and all the Gentelmen of the Same Rank with me in this State, byCause he is The Youngest.
I humble implore from your Exellency Known inclination to Strikt Justice Suc⟨h⟩ Redress, as my injured Cause may requi⟨re⟩.
The Delicate Sense of Militairy honor induces me to lay this Complai⟨nt⟩ before your Exellency, not Doubting but I Schall be Encouraged to Continue in the most Respectable and honorable Service of my Country. I am with the greatest Respect Your Exellencys Most obiedent most humble Servant—
Fred: Weissenfels